An order was entered by this Court on September 10, 1981, directing attorney Richard King to show cause within 30 days why he should not be held in contempt of court for failing to file an application for leave to appeal in the 19 months during which he was assigned to represent the defendant for that purpose. A response to the order to show cause was filed on October 13, 1981. The Court has considered that response and the record in this case.
It is ordered that attorney Richard King pay to the clerk of this Court the sum of $250 in court costs, payable to the State of Michigan, within ten days of the clerk’s certification of this order. These costs are assessed because of the needless additional work required of this Court by the failure of Mr. King to file an application for leave to appeal or seek to withdraw as the defendant’s attorney within a reasonable time after his appointment.
It is the express finding of this Court from the record before it that after Richard King was appointed by the Genesee Circuit Court on January 30, 1980, to file an application for leave to appeal pursuant to an order of this Court entered February 6, 1979, he failed to file any pleading or brief on the defendant’s behalf until August 1981 and then he filed a motion to withdraw as counsel for the defendant in the Genesee Circuit Court. As a consequence, the defendant’s appeal to this Court has been unreasonably delayed.
Richard King, in propria persona, respondent.
The clerk shall deposit the costs paid pursuant to this order with the State Treasurer for credit to the State General Fund. The costs are personal to the attorney and may not be charged back to the county. Reported below: 77 Mich App 237.